DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding claim for the benefit of a prior-filed provisional application (62/870,222), applicant amended claims 2 and 10 by removing “a rule corresponding to”. Applicant stated (Remarks, pages 9-10) that claims are now supported by the provisional application. 
 
Regarding an objection to the title, application presented a new title. The new title has been accepted. 

Regarding an objection to claims 1, 9 and 17, applicant stated (Remarks, page 11) “Applicant respectfully submits that these control commands may differ. That is, The
control command identified by a voice recognition server and used to generate a
control command identification tool may be considered to be different from the
control command identified by an electronic apparatus”. The objection has been withdrawn. 

Regarding a rejection under 35 U.S.C. §102(a)(1), applicant amended independent claims 1 and 9 and cancelled claim 17.  

Applicant first alleged: “Shin may not disclose the feature corresponding to the voice recognition server recited in the present claims”.

 Applicant further alleged (Emphasis in the Remarks, page 13):

    PNG
    media_image1.png
    431
    804
    media_image1.png
    Greyscale

First, the examiner notes that applicant amended independent claims. The cited primary reference (Shin, US PG Pub. 2018/0061223) disclosed different configurations and solutions. The examiner believed that Shin meets the scope defined by the amended claims. 
Secondly, in the office action (mailed on 03/17/2022), the examiner interpreted a mobile device (Fig. 7, #1000) as the claimed “an electronic device”, while a server (Fig. 7, #3000) as claimed “a device control server”. The claim interpretation is based on above assumption except there is a typographical error in page 5. The server #3000, not #1000, corresponds to the claimed “a device control server”. 

Regarding the allegation “Shin may not disclose the feature corresponding to the voice recognition server recited in the present claims”, the examiner notes that Shin discloses both electronic device #1000 and server #3000 have a speech recognition function ([0066], The device 1000 may transform the input voice data into text data, and may transmit the transformed text data as the user input information to the server 3000; [0067], The device 1000 may provide a voice data file to the server 3000, and the server 3000 may transform and parse the received voice data file into text). Shin discloses various implementations of the claimed “a voice recognition server”. Both mobile device #1000 and a server #3000 have speech recognition functions. The allegation in the Remarks (page 13) is also not persuasive. The rejection has been maintained. 

Claim Rejections - 35 USC § 102
Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shin et al. (US PG Pub. 2018/0061223).

Shin discloses when a user speaks a voice command to control different apparatus (Fig. 1), the server determines user’s intention from the voice input (Fig. 2, #S204). The server further receives apparatus information (Fig. 2 #S208, [0063], [0071-0072]). Based on determined user’s intention and apparatus information, the server selects an apparatus for sending control information to the apparatus (Fig. 2, #S228). 

Regarding claims 1 and 9, Shin discloses an apparatus and a method (Fig. 1, computer implemented system for controlling different apparatus using voice commands) comprising: 
	a microphone (Fig. 12, #1102); 
a transceiver (Fig. 13, #3800); 
a memory configured to store a control command identification tool generated by using a control command identified by a voice recognition server that identifies the control command corresponding to a user voice received by the electronic apparatus (Fig. 1, [0053], [0068-0069], recognizing voice commands in natural languages and determining user’s intention. Note, in light of the specification [0071], the claimed “a control command identification tool” is a model; [0066-0067], both mobile device #1000 and server #3000 have speech recognition function (claimed “a voice recognition server”)); and 
at least one processor configured to, based on the user voice being received through the microphone ([0071], a user issues a voice command “Wake me up if it doesn’t rain at 7:00 tomorrow”): 
acquire user intention information by performing the voice recognition processing on the user voice received through the microphone (Fig. 7, user speaks a voice command to a microphone; [0068], [0071], determining user’s intention from the voice commands;), 
receive status information of external devices related to the acquired user intention information from a device control server configured to control a plurality of external devices through the transceiver ([0012], [0063], [0070],  [0074-0075], determining location information and MAC address; [0092], determining login status of the apparatus; Note, external apparatus information [0016-0017] in the Shin reference corresponding to the claimed “status information of external devices”; See Fig. 2 and Fig. 3, shows a server sends a control information based on user’s input and device information), 
identify a control command for controlling a device to be controlled among the plurality of external devices by applying the acquired user intention information and the received status information of the external devices to the control command identification tool (Fig. 2, S210, [0095], selecting an apparatus to send control information based on user’s intention and apparatus information), and 
transmit the identified control command to the device control server through the transceiver ([0006], [0017], Fig. 2, S214, S218).	

	Regarding claims 2 and 10, Shin further discloses: 
wherein the control command identification tool comprises a database (DB) in which the user intention information, the status information of the external device, and the control command identified by the voice recognition server are matched with each other ([0071-0074], [0079-0080], [0089-0093], determining various conditions (claimed “a rule database”) based on user’s intention, apparatus information, if all conditions are satisfied (claimed “are matched with each other”, sending control information to an external apparatus to execute the voice commands), and 
wherein the identifying of the control command comprises, based on corresponding to the acquired user intention information and the received status information of the external device being present in the DB, identifying a control command as a control command corresponding to the user voice ([0073-0074], [0079-0080], [0089-0090], [0093-0094], based on user’s intention and apparatus information, determining various conditions to be satisfied, sending the control information of the voice command to the proper apparatus).

	Claim Rejections - 35 USC § 103

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Peng et al. (US Pat. 10,909,983). 

Regarding claims 4 and 12, Shin discloses using various natural language analysis methods (Shin, [0068], [0088]). Shin does not explicitly disclose training an artificial intelligence model. Shin fails to disclose limitations recited in claims 4 or 12. 

Peng discloses using a voice command to control multiple target devices (Peng, Fig. 11, Col. 2, lines 20-25, Col. 11, lines 29-40). Peng further discloses training neural network models (Peng, Col. 36, lines 25-30). Peng further discloses training component for training the model to determining a target devices based on different features (Peng, Col. 14, lines 1-12; Col. 23, lines 31-45; Fig. 3, #178).

Both Shin and Peng are dealing with voice control commands. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Shin with Peng’s to train neural network models for identifying a target device. One having ordinary skill in the art would have been motivated to make such a modification so that when a person speaks a command, the system could infer user’s intention based on a similar meaning (Peng, Col. 2, lines 5-20). 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Liu et al. (US PG Pub. 2015/0325239). 

Regarding claim 8 and 16, Shin discloses using wireless networks (Shin, [0059], [0062], home appliance such as a smart TV connected with wireless network). Shin does not explicitly discloses using infrared (IR) control method to transmit an identified control command. 

Liu discloses using voice input and speech recognition (Liu, Abstract, Fig. 1A, #126). Liu further discloses control signals are transmitted using infrared from a remote controller to the receiving device (Liu, [0019], Fig. 1A, #118, #130). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Shin’s teaching with Liu’s teaching to transmit an identified control command using infrared control method. One having ordinary skill in the art would have been motivated to make such a modification because the remote control using infrared signal is a common and standard method for controlling a TV. 

Allowable Subject Matter
Claims 3, 5-7, 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659